UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 000-54110 Highlands Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 27-1954096 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 310 Route 94, Vernon, New Jersey 07462 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-764-3200 Securities Registered Pursuant to Section12(g) of the Act: Common Stock, no par value (Title Of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the voting stock held by non-affiliates of the registrant based on the average bid and asked price on June 30, 2010 was $7,170,931. As of March 28, 2011, 1,788,262 shares of the registrant's common stock were issued and outstanding. 2 HIGHLANDS BANCORP, INC. Table of Contents Part I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Removed and Reserved 15 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 37 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 Part III Item 10. Directors and Executive Officers of the Registrant 38 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions and Director Independence 39 Item 14. Principal Accounting Fees and Services 39 Part IV Item 15. Exhibits, Financial Statement Schedules 40 SIGNATURES 41 3 PART I Item 1. Business. On April 30, 2010 the stockholders of the Bank approved the formation of a bank holding company, Highlands Bancorp, Inc., under a Plan of Acquisition (the "Plan") whereby each outstanding share of the Bank’s common stock, $5 par value per share, was transferred and contributed to the holding company in exchange for one share of the holding company’s common stock, no par value per share. This exchange of shares was completed during the third quarter of 2010. Due to the reorganization, the Bank’s common stock surplus of $7,041,000 was transferred to common stock with no par value. The only activity of Highlands Bancorp, Inc. is the ownership of Highlands State Bank (the “Bank”). The Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System (the “FRB”) and New Jersey Department of Banking and Insurance (“NJDOBI”). The Bank is subject to supervision and regulation by the NJDOBI and the Federal Deposit Insurance Corporation (“FDIC”). The Bank is a New Jersey state chartered bank which commenced operations on October 31, 2005.The Bank is a full service bank providing personal and business lending and deposit services.The Bank’s primary market is Sussex and Passaic Counties in New Jersey. HLF Mountain Lakes, LLC was formed as a subsidiary of the Bank in 2010 to hold certain real estate acquired in settlement of loans.The Bank’s principal office is located at 310 Route 94 in Vernon, NJ. We also operate two additional branch offices at 351 Sparta Ave, Sparta, New Jersey and at 351 Union Boulevard, Totowa, New Jersey. Our Sparta office was acquired as part of our merger with Noble Community Bank, which was consummated at the end of 2008. Our Totowa office opened in the first quarter of 2009, and was designed to capitalize on the Passaic County contacts of our President and Chief Executive Officer, George E. Irwin. Mr. Irwin served as the President and Chief Executive Officer of Greater Community Bank of Totowa, New Jersey for over 17 years. The Bank engages in the general business of commercial banking. The Bank offers traditional commercial banking services such as savings and checking accounts and provides commercial, consumer and mortgage loans. Bank deposits are insured by the FDIC up to applicable limits. The Bank provides a wide range of commercial banking products and services, including personal and business checking accounts and time deposits, money market accounts and regular savings accounts. The Bank does not presently have any trust powers and, therefore, does not offer any trust services. The Bank structures its specific services and fees in a manner designed to attract the business of small and medium-sized businesses and the professional community, as well as that of individuals, in the Sussex and Passaic Counties, New Jersey area. The Bank engages in a wide range of lending activities and offers commercial, consumer, mortgage, construction and personal loans. All lending decisions are made on the basis of credit soundness and in compliance with all applicable laws. The Bank from time to time participates in multi-bank credit arrangements in order to take part in loans for amounts that are in excess of the Bank's legal lending limit. In commercial lending, the Bank offers loans for equipment and working capital needs, as well as for financing of commercial real estate. In consumer lending, the Bank offers personal, automobile, bridge, home equity and home improvement loans. The Bank also makes one-to-four-family residential real estate loans. The Bank believes it offers competitive rates for its services, thereby enabling consumers and business entities in its service area to avail themselves of the Bank's credit and non-credit services. Unless otherwise indicated, the terms “us”, “we”, and “our” refer to the Company on a consolidated basis. Acquisition of Noble Community Bank Effective as of the close of business on December 31, 2008, the Bank completed its merger (the “Merger”) with Noble Community Bank (“Noble”), a New Jersey chartered commercial bank headquartered in Sparta, New Jersey, pursuant to the terms of the Bank Merger Agreement dated as of August 5, 2008 (the “Merger Agreement”).At the time of the merger, Noble had approximately $46.0 million in total assets, $31.5 million in net loans and $36.9 million in deposits.Noble’s former branch, located in Sparta, Sussex County, New Jersey, is now a branch of the Bank. As a result of the Merger, each outstanding share of Noble common stock was converted to 0.7953 shares of the Bank’s common stock.An aggregate of 693,103 shares of the Bank’s common stock (the “Merger Shares”) were issued in the merger transaction. 4 Participation in the Capital Purchase Program During the third quarter of 2008, Congress adopted the Emergency Economic Stabilization Act (the "EESA"), as amended by the American Recovery and Reinvestment Act of 2009 (“ARRA”) to address the dysfunctional credit markets.Among the programs implemented under the EESA is the Capital Purchase Program (“the “CPP”), under which the United States Treasury (the “UST”or “Treasury”) was permitted to invest in the preferred stock of selected insured depository institutions or their holding companies. This program was designed to strengthen the balance sheet of healthy financial institutions, including regional and community banks.The Bank was approved to participate in the CPP, and on May 8, 2009, the Bank raised $3.1 million in capital through the sale of 3,091 shares of Series A Preferred Stock and 155 shares of Series B Preferred Stock to the UST.In addition, pursuant to an expansion of the program announced on May 13, 2009, the Bank raised an additional $2.4 million on December 22, 2009 through the sale of an additional 2,359 shares of Series A Preferred Stock. The Company assumed all of the obligations under these preferred shares as part of the holding company reorganization. The terms of the series A Preferred Stock and the Series B Preferred Stock are almost identical, except with regard to the dividend rate. The Series A Preferred Stock bears a dividend rate of five (5%) percent for the first five (5) years it is outstanding, and the dividend rate increases to nine (9%) percent thereafter if the Series A Preferred Stock is not redeemed by the Bank. The Series B Preferred Stock bears a dividend rate of nine (9%) percent from the date of issuance. Participation in the CPP subjects us to various dividend, stock repurchase and executive compensation limitations and imposes additional reporting and corporate governance obligations on us. For example, under the terms of the CPP, because we have not historically paid cash dividends, we are not permitted to pay cash dividends on our common stock until we redeem the preferred stock issued to the Treasury under the CPP. The Company may redeem the SeriesA Preferred Stock, in whole or in part, at its liquidation preference plus accrued and unpaid dividends at any time as permitted by the ARRA and the rules and regulations promulgated thereunder. The SeriesB Preferred Stock may be similarly redeemed, but it may not be redeemed until all of the SeriesA Preferred Stock has been redeemed. Business Strategy The Bank was founded by a group of local business persons and professionals on the premise that an essential component of a vibrant local economy is a strong community bank that focuses on serving the financial needs of the individuals, professionals and small- to medium sized businesses in its local communities.As big banks became more and more depersonalized, cut back on services offered to customers, and increased fees in the local markets they had penetrated, the group believed an opportunity arose to offer high quality banking and other financial services with personalized attention. The group was convinced that the communities were under served by these larger institutions, and would therefore welcome an institution that would provide timely and personalized services coupled with timely and direct access to decision makers. The deposit services we offer include checking accounts, savings accounts and certificates of deposit for both personal and business use.As of December 31, 2010, the Company had total deposits of $136.4 million. We offer commercial, consumer and mortgage related products with particular emphasis on loans that are tailored to meet the needs of small- to medium sized businesses, professionals and individuals.These products include commercial and residential mortgage, term and working capital loans and home equity credit lines.As of December 31, 2010, the Company had total net loans of $121.0 million. The Company believes that the current trend of consolidation among larger financial institutions results in personnel who are not intimately familiar with the needs of individuals and business in our service areas, a curtailment of services, and increased fees. Our business strategy is to continue to pursue additional business from those customers who, as a result of these trends, are underserved or undervalued by larger financial institutions.Even in these difficult times, we believe our marketplace remains one of the most desirable banking markets in the entire country.We further believe that by pursuing these undervalued customers, coupled with the application of sound business principals, we are building a strong customer foundation.Further, by providing a level of service that is customer oriented, including access to our decision makers, and by expanding our brand into local communities located in the densely populated and affluent northern New Jersey marketplace, the Company believes it can create value for its shareholders. Lending Activities. We engage in a variety of lending activities including commercial, construction, residential real estate and consumer transactions.Lending activities are focused on individuals, professionals and small- to medium-sized businesses by attracting customers with personal service and attractive pricing.We have not engaged in subprime lending. In managing the growth of the loan portfolio, managementhas focused on: (1) the application of prudent underwriting criteria; (2) active involvement by senior management and the board of directors in the loan approval process; (3) active monitoring of loans to ensure that repayments are made in a timely manner and to identify potential problem loans; and (4) review of select aspects of theloan portfolio by independent consultants. 5 Commercial and Commercial Real Estate Loans.The commercial loan portfolio consists primarily of commercial loans to small and medium sized businesses and individuals for general business and real estate uses.Commercial and commercial real estate loans are generally secured by real estate and/or by the guarantees of the principals of the borrowers.Commercial loans that exceed our legal limits are participated with other commercial banks.At December 31, 2010, we had $78.7 million in commercial loans outstanding, representing 64.1% of the total loan portfolio. Commercial loans are made on a line of credit and fixed basis to finance inventory, equipment or short-term working capital.These loans are generally made on a secured basis with the personal guarantees of the principal owners with occasional policy exceptions.Fixed rate loans generally have terms of one to five years. Commercial real estate loans are made for the acquisition of new property or the refinancing of existing property. These loans are typically related to commercial businesses and secured by the underlying real estate used in the business or real property of the principals. Real Estate Construction Loans.Construction loans are generally made to builders, developers and consumers who wish to build their own homes or commercial structures.These loans are secured by the real estate being developed and are generally personally guaranteed by the principals of the borrowers.The duration of construction loans generally is limited to 12 to 18 months, although payments may be structured on a longer amortization basis.Construction loans generally carry a higher degree of risk than long-term financing of existing properties because repayment depends on the ultimate completion of the project and, on some occasions, the sale of the property.As of December 31, 2010, the Company had $5.0 million of real estate construction loans outstanding, representing 4.1% of the total loan portfolio. Residential, Home Equity Loans and Second Mortgages.We offer both home equity lines of credit and home equity loans.Risks associated with loans secured by residential properties are generally lower than commercial real estate and construction loans and include general economic risks, such as the strength of the job market, employment stability and the strength of the housing market.Since most loans are secured by a primary or secondary residence, the borrower’s continued employment is the greatest risk to repayment.As of December 31, 2010, the Company had $11.8 million in residential real estate loans outstanding representing 9.7% of the total loan portfolio, and$26.9 million in home equity and second mortgage loans outstanding, representing 21.9% of the total loan portfolio. Consumer Loans.We offer a variety of loans to individuals for personal and household purposes.Consumer loans are generally considered to have greater risk than first or second mortgages on real estate because they may be unsecured, or, if they are secured, the value of the collateral may be difficult to assess and more likely to decrease in value than real estate.At December 31, 2010, the Company had $231 thousand in consumer loans outstanding. Competition The Company operates in a highly competitive environment competing for deposits and loans with commercial banks, thrifts, credit unions and other financial institutions, many of which have greater financial resources.In addition, in November 1999, the Gramm-Leach-Bliley Financial Modernization Act of 1999 was passed into law.The Act permits insurance companies and securities firms, among others, to acquire financial institutions and has increased competition within the financial services industry.Certain competitors have significantly higher lending limits and provide services to their customers that we do not offer. The Company believes that it is able to compete favorably with its competitors because it provides responsive personalized services through management's knowledge and awareness of its service area, customers and businesses. Service Area Primary market areas consist of Sussex County and Passaic County, each in New Jersey, although the extensive banking and business experience of our management attracts customers in the neighboring counties and throughout New Jersey. Supervision and Regulation Bank holding companies and banks are extensively regulated under both federal and state law.These laws and regulations are intended to protect depositors, not shareholders. To the extent that the following information describes statutory and regulatory provisions, it is qualified in its entirety by reference to the particular statutory and regulatory provisions.Any change in the applicable law or regulation may have a material effect on the business and prospects of the Company and the Bank. 6 Bank Holding Company Regulation General As a bank holding company registered under the Bank Holding Company Act, the Company is subject to the regulation and supervision applicable to bank holding companies by the Board of Governors of the Federal Reserve System.The Company is required to file with the Federal Reserve annual reports and other information regarding its business operations and those of its subsidiaries. The Bank Holding Company Act requires, among other things, the prior approval of the Federal Reserve in any case where a bank holding company proposes to (i) acquire all or substantially all of the assets of any other bank, (ii) acquire direct or indirect ownership or control of more than 5% of the outstanding voting stock of any bank (unless it owns a majority of such company's voting shares) or (iii) merge or consolidate with any other bank holding company.The Federal Reserve will not approve any acquisition, merger, or consolidation that would have a substantially anti-competitive effect, unless the anti-competitive impact of the proposed transaction is clearly outweighed by a greater public interest in meeting the convenience and needs of the community to be served.The Federal Reserve also considers capital adequacy and other financial and managerial resources and future prospects of the companies and the banks concerned, together with the convenience and needs of the community to be served, when reviewing acquisitions or mergers. The Bank Holding Company Act generally prohibits a bank holding company, with certain limited exceptions, from (i) acquiring or retaining direct or indirect ownership or control of more than 5% of the outstanding voting stock of any company which is not a bank or bank holding company, or (ii) engaging directly or indirectly in activities other than those of banking, managing or controlling banks, or performing services for its subsidiaries, unless such non-banking business is determined by the Federal Reserve to be so closely related to banking or managing or controlling banks as to be properly incident thereto. The Bank Holding Company Act was substantially amended through the Gramm-Leach Bliley Financial Modernization Act of 1999 ("Financial Modernization Act").The Financial Modernization Act permits bank holding companies and banks, which meet certain capital, management and Community Reinvestment Act standards to engage in a broader range of non-banking activities.In addition, bank holding companies that elect to become financial holding companies may engage in certain banking and non-banking activities without prior Federal Reserve approval.Finally, the Financial Modernization Act imposes certain new privacy requirements on all financial institutions and their treatment of consumer information.At this time, the Company has elected not to become a financial holding company, as it does not engage in any activities that are not permissible for banks. There are a number of obligations and restrictions imposed on bank holding companies and their depository institution subsidiaries by law and regulatory policy that are designed to minimize potential loss to the depositors of such depository institutions and the FDIC insurance funds in the event the depository institution becomes in danger of default.Under a policy of the Federal Reserve with respect to bank holding company operations, which has now been codified as part of the Bank Holding Company Act through the Dodd-Frank Wall Street Reform and Consumer Protection Act adopted in July of 2010 (the “Dodd-Frank Act”), a bank holding company is required to serve as a source of financial strength to its subsidiary depository institutions and to commit resources to support such institutions in circumstances where it might not do so absent such policy.The Federal Reserve also has the authority under the Bank Holding Company Act to require a bank holding company to terminate any activity or to relinquish control of a non-bank subsidiary upon the Federal Reserve's determination that such activity or control constitutes a serious risk to the financial soundness and stability of any bank subsidiary of the bank holding company. Capital Adequacy Guidelines for Bank Holding Companies The Federal Reserve has adopted risk-based capital guidelines for bank holding companies.The risk-based capital guidelines are designed to make regulatory capital requirements more sensitive to differences in risk profile among banks and bank holding companies to account for off-balance sheet exposure, and to minimize disincentives for holding liquid assets.Under these guidelines, assets and off-balance sheet items are assigned to broad risk categories, each with appropriate weights.The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance sheet items. These requirements apply on a consolidated basis to bank holding companies with consolidated assets of $500 million or more and to certain bank holding companies with less than $500 million in consolidated assets if they are engaged in substantial non-banking activities or meet certain other criteria. We do not meet these criteria, and so are not subject to a minimum consolidated capital requirement. In addition to the risk-based capital guidelines, the Federal Reserve has adopted a minimum Tier I capital (leverage) ratio, under which a bank holding company must maintain a minimum level of Tier I capital to average total consolidated assets of at least 3% in the case of a bank holding company that has the highest regulatory examination rating and is not contemplating significant growth or expansion.All other bank holding companies are expected to maintain a leverage ratio of at least 100 to 200 basis points above the stated minimum. This minimum leverage requirement only applies to bank holding companies on a consolidated basis if the risk based capital requirements discussed above apply. We do not have a minimum consolidated capital requirement at the holding company level at this time. 7 Bank Regulation As a commercial bank organized under the banking laws of the State of New Jersey, the Bank is subject to the regulation, supervision, and control of the New Jersey Department of Banking and Insurance.As an FDIC-insured institution, the Bank is subject to regulation, supervision and control of the FDIC, an agency of the federal government.The regulations of the FDIC and the New Jersey Department of Banking and Insurance impact virtually all of the Bank’s activities, including the minimum level of capital it must maintain, the ability to pay dividends and to expand through new branches or acquisitions, and various other matters.The following are highlights of certain of these regulations. Insured Deposits.The Dodd-Frank Act has caused significant changes in the FDIC’s insurance of deposit accounts. Among other things, the Dodd-Frank Act permanently increased the FDIC deposit insurance limit to $250 thousand per depositor. In addition, the Dodd-Frank Act includes provisions replacing, by statute, the FDIC’s program to provide unlimited deposit insurance coverage for noninterest bearing transactional accounts. Institutions are not required to opt into this coverage, and can not opt out of the program. In addition, institutions are not required to pay an additional assessment for this additional coverage. Under the Dodd-Frank Act, this unlimited coverage for non-interest bearing transaction accounts will expire on January 1, 2013. The FDIC has significantly increased deposit insurance assessment rates, beginning in the second quarter of 2009.As increased, the adjusted base assessment rates range from 12.0 to 77.5 basis points of deposits, a significant increase over premium rates for the past several years The FDIC also levied a special assessment of 5 basis points on assets less Tier 1 Capital as of June 30, 2009, paid September 30, 2009.The 5 basis point special assessment resulted in a charge to the Bank of approximately $61 thousand.The FDIC also required insured depository institutions to pre-pay deposit insurance premiums for the next two and one-half years in 2009. Premium assessments are to increase by three basis points in 2011. These additional costs have and will adversely affect the Company’s results of operations. On February 7, 2011 the FDIC announced the approval of a revised assessment system mandated by the Dodd-Frank Act. The Dodd-Frank Act requires that the base on which deposit insurance assessments are charged be revised from one based on domestic deposits to one based on assets.The FDIC’s rule to base the assessment base on average total consolidated assets minus average tangible equity, instead of domestic deposits, may lower assessments for community banks with less than $10 billion in assets.The new rate schedule is effective during the second quarter of 2011 and may reduce the Company’s costs for Federal deposit insurance. Capital Adequacy Guidelines.The FDIC has promulgated risk-based capital guidelines that are designed to make regulatory capital requirements more sensitive to differences in risk profile among banks, to account for off-balance sheet exposure, and to minimize disincentives for holding liquid assets.Under these guidelines, assets and off-balance sheet items are assigned to broad risk categories, each with appropriate weights.The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance sheet items. Bank assets are given risk weights of 0%, 20%, 50% and 100%.In addition, certain off-balance sheet items are given similar credit conversion factors to convert them to asset equivalent amounts to which an appropriate risk-weight will apply.Those computations will result in the total risk-weighted assets.Most loans are assigned to the 100% risk category, except for those performing first mortgage loans fully secured by residential property, which carry a 50% risk weighting.Most investment securities (including general obligation claims of states or other political subdivisions of the United States) are assigned to the 20% category, except for municipal or state revenue bonds, which have a 50% risk-weighting, and direct obligations of the U.S. Treasury or obligations backed by the full faith and credit of the U.S. government, which have a 0% risk-weight.In converting off-balance sheet items, direct credit substitutes, including general guarantees and standby letters of credit backing financial obligations, are given a 100% risk weighting.Transaction-related contingencies such as bid bonds, standby letters of credit backing non-financial obligations and undrawn commitments (including credit lines with an initial maturity of more than one year), have a 50% risk weighting. Short-term commercial letters of credit have a 20% risk weighting, and certain short-term unconditionally cancelable commitments have a 0% risk weighting. In addition to the risk-based capital guidelines, the FDIC has adopted a minimum Tier 1 capital (leverage) ratio.The minimum required ratio of total capital to risk-weighted assets (including certain off-balance sheet activities, such as standby letters of credit) is 8%.At least half of the Bank’s total capital is required to be “Tier 1 Capital,” consisting of common stockholders’ equity and certain qualifying preferred or hybrid instruments less certain goodwill items and other intangible assets.The remainder (“Tier 2 Capital”) may consist of (a) the allowance for loan losses of up to 1.25% of risk-weighted assets, (b) excess of qualifying preferred stock, (c) hybrid capital instruments, (d) perpetual debt, (e) mandatory convertible securities, and (f) qualifying subordinated debt and intermediate-term preferred stock up to 50% of Tier 1 Capital.Total capital is the sum of Tier 1 Capital and Tier 2 Capital less reciprocal holdings of other banking organizations’ capital instruments, investments in unconsolidated subsidiaries and any other deductions as determined by the FDIC. 8 Dividends.The Bank may pay dividends as declared from time to time by the Board of Directors out of funds legally available, subject to certain restrictions.Under the New Jersey Banking Act of 1948, the Bank may not pay a cash dividend unless, following the payment, the Bank’s capital stock will be unimpaired and the Bank will have a surplus of no less than 50% of the Bank capital stock or, if not, the payment of the dividend will reduce the surplus.In addition, the Bank cannot pay dividends in such amounts as would reduce the Bank’s capital below regulatory imposed minimums. Community Reinvestment Act.The Community Reinvestment Act of 1977, as amended (the “CRA”), requires that banks meet the credit needs of all of their assessment area (as established for these purposes in accordance with applicable regulations based principally on the location of branch offices), including those of low income areas and borrowers.The CRA does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the CRA.The CRA requires the FDIC to assess an institution’s record of meeting the credit needs of its community and to take such record into account in the evaluation of certain applications by such institution.The CRA requires public disclosure of an institution’s CRA rating and requires that a written evaluation of an institution’s performance utilizing a four-tiered descriptive rating system be undertaken.An institution’s CRA rating is considered in determining whether to grant charters, branches and other deposit facilities, relocations, mergers, consolidations and acquisitions.Performance less than satisfactory may be the basis for denying an application.The Bank is rated “Satisfactory” in CRA. USA PATRIOT Act.Under the United and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, financial institutions are subject to prohibitions against specified financial transactions and account relationships as well as enhanced due diligence and “know your customer” standards in their dealings with foreign financial institutions and foreign customers.The USA PATRIOT Act requires financial institutions to establish anti-money laundering programs meeting the minimum standards specified by the Act and implementing regulations.While the Bank does not expect to have any significant international banking relationships, and does not anticipate that the USA PATRIOT Act will have a material effect on its business or operations, the effect of the compliance burden imposed by the Act on the Bank cannot be predicted with certainty. Emergency Economic Stabilization Act.On October 8, 2008, the Emergency Economic Stabilization Act (the “EESA”) was signed into law. On October 14, 2008, the United States Treasury (the “UST”) announced its Troubled Assets Relief Program (“TARP”) Capital Purchase Program (“CPP”). Under the CPP, the UST purchased shares of senior preferred stock in insured depository institutions or their holding companies, bearing a dividend rate of 5%. In addition, participating institutions issued to the UST either common stock purchase warrants, permitting the UST to purchase common stock with a value equal to 15% of the UST’s preferred stock investment or, for institutions that are not deemed to be “publicly traded”, like the Company, warrants to purchase additional shares of preferred stock with a value equal to 5% of the UST’s investment. These additional shares of preferred stock have a dividend rate of 9%.The EESA, the American Recovery and Reinvestment Act, adopted in February, 2009, and which amended the EESA, and UST regulations promulgated thereunder impose significant dividend, stock repurchase and executive compensation restrictions on the Company and impose enhanced reporting and corporate governance requirements on the Company. American Recovery and Reinvestment Act.The American Recovery and Reinvestment Act of 2009 (the “ARRA”) became law on February 17, 2009. The main purpose of the ARRA is to provide fiscal stimulus to the U.S. economy and help foster job creation and economic activity. However, portions of the ARRA amend the EESA and the terms of the CPP, and impose new requirements on institutions which participated in the CPP, like the Company.Among other things, these provisions, and the regulations issued by the Treasury to implement them, require substantial new restrictions on executive compensation, prohibiting severance payments regardless of the cause of an executive’s departure and bonus payments to certain officers of institutions participating in the CPP, and require the adoption of various policies and procedures affecting compensation. The ARRA also imposes new certification requirements on management of an institution participating in the CPP, and new review requirements on the compensation committee of such an institution.These restrictions may make it more difficult for the Company to attract and retain senior management. 9 The Dodd-Frank Wall Street Reform and Consumer Protection Act. The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 was signed into law on July21, 2010. Generally, the Dodd-Frank Act is effective the day after it was signed into law, but different effective dates apply to specific sections of the law, many of which will not become effective until various Federal regulatory agencies have promulgated rules implementing the statutory provisions.Some uncertainty remains as to the ultimate impact of the Dodd-Frank Act, which could have a material adverse impact on the financial services industry by increasing compliance costs and reducing some sources of revenue. The Dodd-Frank Act, among other things: ● Directs the Federal Reserve to issue ruleswhich are expected to limit debit-card interchange fees; ● Provides for an increase in the FDIC assessment for depository institutions with assets of $10 billion or more, increases in the minimum reserve ratio for the deposit insurance fund from 1.15% to 1.35% and changes the basis for determining FDIC premiums from deposits to assets; ● Permanently increases the deposit insurance coverage to $250 thousand and allows depository institutions to pay interest on checking accounts; ● Creates a new consumer financial protection bureau that will have rulemaking authority for a wide range of consumer protection laws that would apply to all banks and would have broad powers to supervise and enforce consumer protection laws directly for large institutions; ● Provides for new disclosure and other requirements relating to executive compensation and corporate governance; ● Changes standards for Federal preemption of state laws related to federally chartered institutions and their subsidiaries; ● Provides mortgage reform provisions regarding a customer’s ability to repay, restricting variable-rate lending by requiring the ability to repay to be determined for variable-rate loans by using the maximum rate that will apply during the first five years of a variable-rate loan term, and making more loans subject to provisions for higher cost loans, new disclosures, and certain other revisions; and ● Creates a financial stability oversight council that will recommend to the Federal Reserve increasingly strict rulesfor capital, leverage, liquidity, risk management and other requirements as companies grow in size and complexity. Federal Securities Regulation. The Company is a reporting companyunder the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and therefore is required to file current, quarterly and annual reports, as well as proxy statements and certain other materials, with the Securities and Exchange Commission (“SEC”).Compliance with these requirements increases our non-interest expense. On July 30, 2002, the Sarbanes-Oxley Act, or “SOX” was enacted.SOX is not a banking law, but applies to all companies that are subject to the Exchange Act.The stated goals of SOX are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws.SOX is the most far reaching U.S. securities legislation enacted in some time. SOX includes very specific additional disclosure requirements and new corporate governance rules and requires the SEC and securities exchanges to adopt extensive additional disclosure, corporate governance and other related rules,and mandates further studies of specific issues by the SEC.SOX represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and to state corporate law, such as the relationship between a board of directors and management and between a board of directors and its committees.SOX addresses, among other matters: ● audit committees; ● certification of financial statements by the chief executive officer and the chief financial officer; ● management’s assessment of a company’s internal controls over financial reporting, and a company’s auditor’s certification of such assessment; ● the forfeiture of bonuses or other incentive-based compensation and profits from the sale of an issuer’s securities by directors and senior officers in the twelve month period following initial publication of any financial statements that later require restatement; ● a prohibition on insider trading during pension plan black out periods; ● disclosure of off-balance sheet transactions; ● a prohibition on personal loans to officers and directors, unless subject to Federal Reserve Regulation O; ● expedited filing requirements for Form 4 statements of changes of beneficial ownership of securities required to be filed by officers, directors and 10% shareholders; ● disclosure of whether or not a company has adopted a code of ethics; ● “real time” filing of periodic reports; ● auditor independence; and ● various increased criminal penalties for violations of securities laws. 10 Complying with the requirements of SOX increases our compliance costs and could make it more difficult to attract and retain board members. This 10-K report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial due to exemption provided under SEC regulations. Anti-Terrorism Legislation - On October 26, 2001, a new anti-terrorism bill, the International Money Laundering Abatement and Anti-Terrorism Funding Act of 2001, was signed into law.This law restricts money laundering by terrorists in the United States and abroad.This act specifies new "know your customer" requirements that will obligate financial institutions to take actions to verify the identity of the account holders in connection with opening an account at any U.S. financial institution.Banking regulators will consider compliance with the act's money laundering provisions in making decisions regarding approval of acquisitions and mergers.In addition, sanctions for violations of the act can be imposed in an amount equal to twice the sum involved in the violating transaction, up to $1 million. Employees At December 31, 2010, we employed 34 full-time equivalent employees.None of these employees are covered by a collective bargaining agreement and we believe that our employee relations are good. Item 1A. Risk Factors. Risks affecting Our Business: Our nonperforming assets have substantially increased, and this has, and will continue, to affect our results of operations. At December 31, 2010, our total nonperforming assets increased to $5.8 million or 3.53% of our total assets, from $4.6 million, or 2.77% of our total assets. Foreclosed real estate has increased to $799 thousand in 2010, from no real estate owned at the end of 2009. This level of nonperforming assets reflects the general economic slowdown in our marketplace and its effect on our borrowers. The deterioration in credit quality has negatively impacted our results of operations, through additional provisions for loan losses and reduced interest income, and will continue to impact our performance until these assets are resolved. In addition, future increases in our nonperforming assets will further negatively affect our results of operations. We can give you no assurance that our nonperforming assets will not increase further. We do not have a history of profitable operations Although the Company achieved operating profitability during 2010, the year was our first profitable year of operations after several years of losses. General economic conditions continue to be tumultuous and the continued slow economy reflects a climate of tightened credit.There is no assurance that the Company will sustain profitable operations. The nationwide recession may adversely affect our business by reducing real estate values in our trade area and stressing the ability of customers to repay their loans. The New Jersey trade area, like the rest of the United States, has experienced economic contraction. As a result, many companies have experienced reduced revenues and have laid off employees. These factors have stressed the ability of both commercial and consumer customers to repay their loans, and have, and may in the future, result in higher levels of nonaccrual loans.In addition, real estate values have declined in the trade area. Since the majority of our loans are secured by real estate, declines in the market value of real estate impact the value of the collateral securing its loans, and could lead to greater losses in the event ofdefaults on loans secured by real estate. Compliance with the requirements of the Securities Exchange Act of 1934 and the Sarbanes-Oxley Act of 2002 will increase our compliance costs. The Company is subject to the periodic reporting and disclosure requirements of the Exchange Act and SEC regulations thereunder. In addition, the Company is subject to the corporate governance and procedural requirements of SOX. Complying with these requirements will increase our costs, through, among other things, requiring substantial management time and focus and increasing our professional fees, such as auditing and legal fees. 11 The potential impact of changes in monetary policy and interest rates may negatively affect our operations. Operating results may be significantly affected (favorably or unfavorably) by market rates of interest that, in turn, are affected by prevailing economic conditions, by the fiscal and monetary policies of the United States govern­ment and by the policies of various regulatory agencies.Our earnings will depend primarily upon interest rate spread (i.e., the difference between income earned on loans and investments and the interest paid on deposits and borrowings).Like most financial institutions, we may be subject to the risk of fluctuations in interest rates, which, if signifi­cant, may have a material adverse effect on operations. Earnings may not grow if we are unable to successfully attract core deposits and lending opportunities and exploit opportunities to generate fee-based income. In the event that we are unable to execute our business strategy of continued growth in loans and deposits, earnings could be adversely impacted.The ability to continue to grow depends, in part, upon the ability to expand our market share, to successfully attract core deposits and identify loan and investment opportunities, as well as opportunities to generate fee-based income.The ability to manage growth successfully will also depend on whether we can continue to efficiently fund asset growth and maintain asset quality and cost controls, as well as on factors beyond our control; such as, economic conditions and interest rate trends. There is no active and liquid public trading market for the Company’s stock. Although there are sporadic quotations and trading in the Company’s common stock on the OTC Bulletin Board, there is no established, liquid market for its common stock. It is unlikely that an active or liquid trading market in the Company’s common stock will develop in the near term, and if such a market develops, there is no assurance that it will continue.In an inactive and/or illiquid market, shareholders wishing to sell their shares may have to find buyers through their own efforts.In addition, sales of large amounts of shares could adversely affect the prevailing market price. Risks Related to the Company and the Banking Industry: Changes in local economic conditions could adversely affect our loan portfolio. Our success depends to a great extent upon the general economic conditions of the local markets that it serves.Unlike larger banks that are more geographically diversified, we provide banking and financial services primarily to customers in Sussex and Passaic Counties in the New Jersey market, so any decline in the economy of New Jersey could have an adverse impact the Company. Loans, the ability of borrowers to repay these loans, and the value of collateral securing these loans are impacted by economic conditions.Financial results, the credit quality of the existing loan portfolio, and the ability to generate new loans with acceptable yield and credit characteristics may be adversely affected by changes in prevailing economic conditions, including declines in real estate values, changes in interest rates, adverse employment conditions and the monetary and fiscal policies of the federal government.We cannot assure you that positive trends or developments will continue or that negative trends or developments will not have a significant adverse effect on us. The financial services industry is undergoing a period of great volatility and disruption The Company is subject to interest rate risk and variations in interest rates may negatively affect its financial performance. In addition, dislocation and volatility in the credit markets may negatively affect the value of assets. Beginning in mid 2007, there has been significant turmoil and volatility in global financial markets.Nationally, economic factors such as inflation or recession, a rise in unemployment, a weakened US dollar, and rising consumer costs persist. Recent market uncertainty regarding the financial sector has increased.In addition to the impact on the economy generally, changes in interest rates, in the shape of the yield curve, or in valuations in the debt or equity markets or disruptions in the liquidity or other functioning of financial markets, all of which have been seen recently, could directly impact the Company in one or more of the following ways: ● Net interest income, the difference between interest earned on our interest-earning assets and interest paid on interest-bearing liabilities, represents a significant portion of our earnings.Both increases and decreases in the interest rate environment may reduce profits.We expect that we will continue to realize income from the spread between the interest we earn on loans, securities and other interest-earning assets, and the interest we pay on deposits, borrowings and other interest-bearing liabilities.The net interest spread is affected by the differences between the maturity and repricing characteristics of our interest-earning assets and interest-bearing liabilities.Our interest-earning assets may not reprice as slowly or rapidly as our interest-bearing liabilities. 12 ● The market value of our securities portfolio may decline and result in other than temporary charges.The values of securities in theportfolio are affected by factors that impact the U.S. securities market in general as wellas specific financial sector factors and entities.Recent uncertainty in the market regarding the financial sector has negatively impacted the value of securities within our portfolio.Further declines in these sectors may result in future other than temporary impairment charges. ● Asset quality may deteriorate as borrowers become unable to repay their loans. ● Lack of liquidity within the capital markets that the Company uses to raise funds to support our business transactions could impact the cost of funds or its ability to raise funds. There is a risk that we may not be repaid in a timely manner, or at all, for loans we make. The risk of non-payment (or deferred or delayed payment) of loans is inherent in commercial banking.Such non-payment, or delayed or deferred payment of loans, may have a material adverse effect on our earnings and overall financial condition.Additionally, in compliance with applicable banking laws and regulations, we maintain an allowance for loan losses created through charges against earnings.As of December 31, 2010, the allowance for loan losses was $1.7 million.Our marketing focus on small- to medium sized businesses may result in our assumption of certain lending risks that are different from or greater than those which would apply to loans made to larger companies.We seek to minimize our credit risk exposure through credit controls, which include evaluation of potential borrowers’ available collateral, liquidity and cash flow.However, there can be no assurance that such procedures will actually reduce loan losses. Our allowance for loan losses may not be adequate to cover actual losses. Like all financial institutions, we maintain an allowance for loan losses to provide for loan defaults and nonperformance.Our allowance for loan losses may not be adequate to cover actual losses, and future provisions for loan losses could materially and adversely affect the results of our operations.Although risks within the loan portfolio are analyzed on a continuous basis by management, we can provide you no assurance that our analysis will cause us to avoid future losses.The amount of future losses is susceptible to changes in economic, operating and other conditions, including changes in interest rates that may be beyond our control, and these losses may exceed current estimates.State and federal regulatory agencies, as an integral part of their examination process, review our loans and allowance for loan losses and have in the past required an increase in our allowance for loan losses.Although we believe that our allowance for loan losses is adequate to cover probable and reasonably estimated losses, we cannot assure you that we will not further increase the allowance for loan losses or that our regulators will not require us to increase this allowance.Either of these occurrences could adversely affect our earnings. Competition from other financial institutions in originating loans and attracting deposits may adversely affect our profitability. We face substantial competition in originating loans.This competition comes principally from other banks, savings institutions, mortgage banking companies, credit unions and other lenders. Many of our competitors enjoy advantages, including greater financial resources and higher lending limits, a wider geographic presence, more accessible branch office locations, the ability to offer a wider array of services or more favorable pricing alternatives, as well as lower origination and operating costs. This competition could reduce our net income by decreasing the number and size of loans that we originate and the interest rates we may charge on these loans. In attracting deposits, we face substantial competition from other insured depository institutions such as banks, savings institutions and credit unions, as well as institutions offering uninsured investment alternatives, including money market funds. Many of our competitors enjoy advantages, including greater financial resources, more aggressive marketing campaigns and better brand recognition and more branch locations. These competitors may offer higher interest rates than we do, which could decrease the deposits that we attract or require us to increase our rates to retain existing deposits or attract new deposits. Increased deposit competition could adversely affect our ability to generate the funds necessary for lending operations that may increase our cost of funds. We compete with non-bank providers of financial services, such as brokerage firms, consumer finance companies, insurance companies and governmental organizations that may offer more favorable terms. Some of our non-bank competitors are not subject to the same extensive regulations that govern our operations. As a result, such non-bank competitors may have advantages over us in providing certain products and services. This competition may reduce or limit our margins on banking services, reduce our market share and adversely affect our earnings and financial condition. 13 The banking business is subject to significant government regulations, which are designed for the protection of depositors and the public, but not our stockholders. We are subject to extensive governmental supervision, regulation and control. These laws and regulations are subject to change, and may require substantial modifications to our operations or may cause us to incur substantial additional compliance costs. In addition, future legislation and government policy could adversely affect the commercial banking industry and our operations.Such governing laws can be anticipated to continue to be the subject of future modification. These laws and regulations are generally designed to protect depositors and the deposit insurance funds and to foster economic growth and not for the purpose of protecting stockholders. Our management cannot predict what effect any such future modifications will have on our operations. For example, the recently adopted Dodd-Frank Act will result in substantial new compliance costs, and may restrict certain sources of revenue. The Dodd-Frank Act was signed into law on July21, 2010. Generally, the Act is effective the day after it was signed into law, but different effective dates apply to specific sections of the law, many of which will not become effective until various Federal regulatory agencies have promulgated rules implementing the statutory provisions. Uncertainty remains as to the ultimate impact of the Dodd-Frank Act, which could have a material adverse impact either on the financial services industry as a whole, or on our business, results of operations and financial condition. The Dodd-Frank Act, among other things: ● Directs the Federal Reserve to issue ruleswhich are expected to limit debit-card interchange fees; ● Provides for an increase in the FDIC assessment for depository institutions with assets of $10 billion or more, increases in the minimum reserve ratio for the deposit insurance fund from 1.15% to 1.35% and changesthe basis for determining FDIC premiums from deposits to assets; ● Permanently increases the deposit insurance coverage to $250 thousand and allows depository institutions to pay interest on checking accounts; ● Creates a new consumer financial protection bureau that will have rulemaking authority for a wide range of consumer protection laws that would apply to all banks and would have broad powers to supervise and enforce consumer protection laws; ● Provides for new disclosure and other requirements relating to executive compensation and corporate governance; ● Changes standards for Federal pre-emption of state laws related to federally chartered institutions and their subsidiaries; ● Provides mortgage reform provisions regarding a customer’s ability to repay, restricting variable-rate lending by requiring the ability to repay to be determined for variable-rate loans by using the maximum rate that will apply during the first five years of a variable-rate loan term, and making more loans subject to provisions for higher cost loans, new disclosures, and certain other revisions; and ● Creates a financial stability oversight council that will recommend to the Federal Reserve increasingly strict rulesfor capital, leverage, liquidity, risk management and other requirements as companies grow in size and complexity. We can give no assurance that future changes in laws and regulations or changes in their interpretation will not adversely affect our business. We cannot predict how changes in technology will impact our business. The financial services market, including banking services, is increasingly affected by advances in technology, including developments in: ● telecommunications; ● data processing; ● automation; ● internet-based banking; ● telephone banking; and ● debit cards and so-called “smart cards.” Our ability to compete successfully in the future will depend, to a certain extent, on whether we can anticipate and respond to technological changes.We offer electronic banking services for our consumer and business customers via our website, www.highlandsstatebank.com, including internet banking and electronic bill payment.We also offer MasterCard Check Cards, ATM cards and automatic and ACH transfers.The successful operation and further development of these and other new technologies will likely require additional capital investments in the future. We cannot assure you that we will have sufficient resources or access to the necessary proprietary technology to remain competitive in the future. 14 Our information systems may experience an interruption or breach in security. The Company relies heavily on communications and information systems to conduct its business. Any failure, interruption or breach in security of these systems could result in failures or disruptions in our customer-relationship management, general ledger, deposit, loan and other systems. While the Company has policies and procedures designed to prevent or limit the effect of the failure, interruption or security breach of its information systems, there can be no assurance that any such failures, interruptions or security breaches will not occur; or, if they do occur, that they will be adequately addressed. The occurrence of any failures, interruptions or security breaches of our information systems could damage the Company’s reputation, result in a loss of customer business, subject us to additional regulatory scrutiny or expose us to civil litigation and possible financial liability; any of which could have a material adverse affect on the Company’s financial condition and results of operations. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. We currently lease our main banking office at 310 Route 94 in Vernon, New Jersey and each of our two branch locations at 351 Union Boulevard in Totowa, New Jersey and 351 Sparta Ave in Sparta, New Jersey.These leases are as follows: Leased Properties Square Expiration Location Date Leased Monthly Rental Feet of Term Vernon 4/5/2005 $ 4/5/2016 Totowa 9/26/2008 $ 9/30/2012 Sparta 8/31/2004 $ 8/31/2014 Item 3. Legal Proceedings. From time to time, we are subject to legal proceedings and claims in the ordinary course of business.Other than as described below, we are currently not aware of any such legal proceedings or claims that management believes will have, individually or in the aggregate, a material adverse effect on the business, financial condition, or operating results of the Company. On December 14, 2009, Union Center National Bank ("UCNB") initiated an action in New Jersey Superior Court against the Bank seeking to require the Bank to repurchase UCNB's participation interest in a loan with a total principal amount of $6.9 million. UCNB holds 85.5072% of the loan. UCNB has also asserted a claim for negligent handling and administration of the loan. The Bank intends to continue vigorously defending this lawsuit, has filed an answer contesting liability and has asserted counterclaims against UCNB. UCNB filed a motion for summary judgment, which was denied without prejudice. UCNB has since filed another motion for summary judgment, which the Court stayed pending the parties' completion of discovery.The parties anticipate completing discovery over the next 30 days.Following the completion of discovery, the parties anticipate engaging in dispositive motions and, if necessary, the Bank is prepared to proceed to trial in this matter. Item 4. Removed and Reserved. 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Presently, there is no active and liquid trading market for the Company’s common stock. The stock is approved for quotation on the OTC Bulletin Board under the ticker symbol HSBK.OB. However, trading in the Company’s common stock on such market has been infrequent and in very limited volume.Broadridge Company acts as the transfer agent and registrar for the common stock of the Company. The following table shows the high and low sale prices for the common stock traded on the OTC Bulletin Board from January 1, 2009 through December 31, 2010: Sales Price High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter There are five hundred and five (505) holders of the Company’s common stock. The Company has not paid any dividends to date and has no plans to do so in the immediate future.The Company may, in the future pay dividends as declared from time to time by the Board of Directors out of funds legally available, subject to certain restrictions.For as long as ownership of the Bank remains the Company’s primary business, the Company’s ability to pay dividends will be dependent upon the Bank’s ability to pay dividends to the Company. Under the New Jersey Banking Act of 1948, the Bank may not pay a cash dividend unless, following the payment, the Bank’s capital stock will be unimpaired and the Bank will have a surplus of no less than 50% of the Bank’s capital stock or, if not, the payment of the dividend will not reduce the surplus.In addition, the Bank cannot pay dividends in such amounts as would reduce the Bank’s capital below regulatory imposed minimums. Finally, as a participant in the CPP, the Company is unable to pay cash dividends without the prior approval of the UST. 16 Equity Compensation Plans Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders 0 0 0 Total Recent Sales of Unregistered Securities. In connection with the holding company reorganization, the Registrant issued one share of its common stock for each share of the common stock of Highlands State Bank outstanding. The transaction was undertaken pursuant to the exemption from registration provided under Section 3(a) (12) of the Securities Act of 1933 , as amended. Item 6. Selected Financial Data Not Applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This discussion and analysis provides an overview of the consolidated financial condition and results of operations of Highlands Bancorp, Inc.(the “Company”) as of December 31, 2010 and 2009 and for the years then ended. This discussion should be read in conjunction with the audited consolidated financial statements and the accompanying notes for the years ended December 31, 2010 and 2009 contained elsewhere herein. Current performance does not guarantee and may not be indicative of similar performance in the future. The Company completed the holding company reorganization, and its acquisition of the Bank, in the third quarter of 2010. This transaction was accounted for in a similar manner to the pooling-of-interests method of accounting. Accordingly, the financial information relating to periods prior to the reorganization are reported under the name of Highlands Bancorp, Inc. Critical Accounting Policies The financial statements included in this report have been prepared in conformity with accounting principles generally accepted in the United States of America.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the statements of financial condition and revenues and expenses for the periods then ended.Actual results could differ significantly from those estimates.Note 1 to the Company’s Consolidated Financial Statements for the year ended December 31, 2010 contains a summary of the Company’s significant accounting policies. Some of these policies are particularly sensitive, requiring significant judgments, estimates and assumptions to be made by management, most particularly in connection with determining the provision for loan losses and the appropriate level of the allowance for loan losses, the determination of other-than-temporary impairment on securities and the valuation of deferred tax assets. 17 Allowance for Loan Losses. The allowance for loan losses is based upon management’s evaluation of the adequacy of the allowance, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectability may not be assured, the existence and estimated net realizable value of any underlying collateral and guarantees securing the loans, and current economic and market conditions. Although management uses the best information available, the level of the allowance for loan losses remains an estimate which is subject to significant judgment and short-term change. Various regulatory agencies, as an integral part of their examination process, periodically review the allowance for loan losses. Such agencies may require us to make additional provisions for loan losses based upon information available to them at the time of their examination. Investment Securities Impairment Valuation. Securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary. The analysis of other-than-temporary impairment requires the use of various assumptions including, but not limited to, the length of time the investment’s book value has been less than fair value, the severity of the investment’s decline and the credit deterioration of the issuer. For debt securities, management assesses whether (a) it has the intent to sell the security and (b) it is more likely than not that it will be required to sell the security prior to its anticipated recovery. These steps are done before assessing whether the entity will recover the cost basis of the investment. In instances when a determination is made that an other-than-temporary impairment exists but the investor does not sell the debt security and it is not more likely than not that it will be required to sell the debt security prior to its anticipated recovery, the other-than-temporary impairment of debt securities is separated into (a) the amount of the total other-than-temporary impairment related to a decrease in cash flows expected to be collected from the debt security (credit loss) and (b) the amount of the total other-than-temporary impairment related to all other factors. The amount of the total other-than-temporary impairment related to the credit loss is recognized in earnings. The amount of the total other-than-temporary impairment related to all other factors is recognized in other comprehensive income. Deferred Tax Assets and Liabilities. We recognize deferred tax assets and liabilities for future tax effects of temporary differences, net operating loss carry forwards and tax credits. Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not. If management determines that we may be unable to realize all or part of the net deferred tax assets in the future, a valuation allowance is recorded to reduce the recorded value of the net deferred tax asset to the expected realizable amount. Through December 31, 2010, we have not recognized any deferred tax assets and the related income tax benefit due to the operating losses we have incurred since the commencement of operations. Deferred income taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amounts of assets and liabilities and net operating loss carryforwards and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Forward-looking Statements This discussion contains forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of the Company’s operations and policies and regarding general economic conditions. These statements are based upon current and anticipated economic conditions, nationally and in our market, interest rates and interest rate policy, competitive factors and other conditions that, by their nature, are not susceptible to accurate forecast, and are subject to significant uncertainty. Such forward-looking statements can be identified by the use of forward-looking terminology such as “believes”, “expects”, “may”, “intends”, “will”, “should”, “anticipates”, or the negative of any of the foregoing or other variations thereon or comparable terminology, or by discussion of strategy. No assurance can be given that the future results covered by forward-looking statements will be achieved. Such statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Important factors that could impact the Company’s operating results include, but are not limited to, those listed under the heading “Risk Factors” in thisAnnual Report on Form 10-K filed with the SEC and the following (i) the effects of changing economic conditions in the Company's market areas and nationally, (ii) credit risks of commercial, real estate, consumer and other lending activities, (iii) significant changes in interest rates, (iv) changes in federal and state banking laws and regulations which could impact the Company’s operations, and (v) other external developments which could materially affect the Company’s business and operations. 18 OVERVIEW The Company is the holding company for Highlands State Bank, a New Jersey state chartered commercial bank that commenced operations on October 31, 2005.The Bank’s principal office located is located in Vernon, New Jersey and it operates two additional branches, one each in Sparta, New Jersey and Totowa, New Jersey. The following table sets forth selected measures of the Company’s financial position or performance for the dates or periods indicated. As of December 31, and For the Years Ended December 31, (In Thousands) Total revenue (1) $ $ Net income (loss) ) Net income (loss) available to common stockholders ) Total assets Total loans receivable, net Total deposits Total revenue equals net interest income plus non-interest income. Like most financial institutions, the Company derives the majority of its income from interest it receives on its interest-earning assets, such as loans and investments. Our primary source of funds for making these loans and investments is its deposits, on which we pay interest. Consequently, one of the key measures of our success is our amount of net interest income, or the difference between the income on our interest-earning assets and the expense on our interest-bearing liabilities, such as deposits and borrowings. Another key measure is the spread between the yield we earn on these interest-earning assets and the rate we pay on its interest-bearing liabilities, which is called net interest spread. There are risks inherent in all loans, and we maintain an allowance for loan losses to absorb probable losses on existing loans that may become uncollectible. This allowance is maintained by charging a provision for loan losses against operating earnings. A detailed discussion of this process, as well as several tables describing the allowance for loan losses is included. In addition to earning interest on loans and investments, we earn income through other sources, such as fees and other charges to customers. The various components of non-interest income, as well as non-interest expense, are described in the following discussion. Results of Operations for the Years Ended December 31, 2010 and 2009 Income Statement Review Our results of operations depend primarily on net interest income, which is the difference between the interest earned on interest-earning assets and the interest paid on funds borrowed to support those assets, primarily deposits. Net interest margin is the difference between the weighted average rate received on interest-earning assets and the weighted average rate paid on interest-bearing liabilities, as well as the average level of interest-earning assets as compared with that of interest-bearing liabilities. Net income is also affected by the amount of non-interest income and other non-interest expenses. 19 Summary For the year ended December 31, 2010, the Company had total net income of $470 thousand, compared to a loss of $2.1 million in 2009. Net income available to common stockholders was $153 thousand or $.09 per diluted share based on average shares outstanding of 1,788,262 during 2010 compared to a net loss to common shareholders of $2.2 million or $(1.24) per diluted share for the year ended December 31, 2009 based on average shares outstanding of 1,788,262. The difference between net income and income available to common stockholders reflects dividend and accretion expense on the Company’s outstanding preferred stock. Preferred stock dividends and accretion of $317 thousand were recorded for the year ended December 31, 2010 compared to $133 thousandin 2009. These preferred stock dividends relate to the shares of preferred stock issued to the United States Treasury under its Capital Purchase Program, as mentioned in Note 9 to the financial statements contained in this report. The improvement in earnings for 2010 when compared to 2009 was the result improved net interest income after the provision for loan losses of $2.9 million due to loan growth during the year, reductions made to deposit rates, lower borrowing costs, and a lower provision for loan loss. Non-interest income improved by $125 thousand due to increased loan, interchangeand service fees. Non-interest expenses increased $497 thousand, reflecting costs associated with our growth, and higher legal and consulting fees relating to loan workouts and regulatory filing responsibilities, and costs relating to loans and loan collection, other real estate owned (“OREO”) expense, and deposit related writeoffs. During 2010, our net interest income increased by $1.5 million.This growth was further enhanced by a $1.4 million lower provision for loan losses during 2010, due to higher loan charge-offs in 2009. When compared to the same period of 2009, the current interest rate environment resulted in a decrease in the yield on interest-earning assets. Likewise, the cost of funds has also declined. During 2010, the cost of deposits decreased at a faster pace than the yield on interest-earning assets, resulting in an increase in net interest spread of 58 basis points to 3.34% for 2010 compared to 2.76% for 2009. The net interest margin also increased 44 basis points to 3.60% for 2010 compared to 3.16% for 2009. The improvement in margin also reflects the decline in cost of funds for 2010. Total average earning assets increased $24.7million to $162.2million in 2010 compared to $137.5million for 2009 as a result of increased interest-bearing deposits with other banks and loan portfolio growth. Average total interest-bearing liabilities increased $15.3million to $127.2million in the current year compared to $111.9million in the prior year, reflecting increased balances in money market, savings, and interest-bearing demand accounts.Continued slow economic conditions experienced during 2010 were very challenging for all banks as interest rates realized on interest earning assets declined, and credit market dysfunction and competition for deposits adversely impacted net interest margin. Preferred stock dividends and accretion of $317 thousand were recorded for the year ended December 31, 2010 compared to $133 thousandin 2009. These preferred stock dividends relate to the shares of preferred stock issued to the United States Treasury under its Capital Purchase Program, as mentioned in Note 9 to the financial statements contained in this report. Net Interest Income The Company’s primary source of revenue is net interest income. Net interest income is determined by the balances of interest-earning assets and interest-bearing liabilities and the interest rates earned and paid on these balances. The amount of net interest income recorded is affected by the rate and amount of growth of interest-earning assets and interest-bearing liabilities, the amount of interest-earning assets as compared to the amount of interest-bearing liabilities, and by changes in interest rates earned and interest rates paid on these assets and liabilities. Net interest income for the year ended December 31, 2010 was $5.8 million compared to net interest income of $4.3 million for the year ended December 31, 2009. The improvement in net interest income for the year ended December 31, 2010 is a result of growth in earning assets, primarily the loan portfolio and deposits with other banks, and from decreased interest expense associated with deposit rate reductions and reduced interest deposits. Ournet interest margin for the year ended December 31, 2010 increased 44 basis points to 3.60% from 3.16% for the year ended December 31, 2009. Total interest income for the year ended December 31, 2010 increased $604 thousand to $7.4 million as compared to $6.8 million for the year ended December 31, 2009 as a result of growth in the loan portfolio. Average earning assets were $162.2 million for the year ended December 31, 2010 compared to $137.5 million for the year ended December 31, 2009. Total average earning assets increased $24.7million in 2010 compared to the prior year, primarily as a result of increases in average deposits with other banks of $14.1 million or 126.8% and in average loans of $12.6million, or 12.1%. The yield on average earning assets declined to 4.57% for 2010 as compared to 4.95% for 2009. This decrease was the result of reduced yields earned on the investment and deposits with other banks portfolios due to the continued slower economic environment, and current interest rate environment. 20 Total interest expense for the year ended December 31, 2010 decreased $890 thousand to $1.6 million as compared with $2.5 million for the year ended December 31, 2009, despite increases in average interest-bearing deposit account balances, as a result of reductions in interest rates paid to depositors, a change in the mix of the deposit portfiolio away from time deposits, and lower borrowing costs. Average interest-bearing liabilities were $127.2 million for the year ended December 31, 2010 compared to $111.9 million for the year ended December 31, 2009. The yield on average interest- bearing liabilities decreased to 1.23% for 2010 compared to 2.19% for 2009. The following table sets forth certain information relating to our average assets and liabilities for the years ended December 31, 2010 and 2009, and reflects the average yield on assets and average cost of liabilities for the periods indicated. Such yields are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the periods shown. Average loans are stated net of deferred costs and include non-accrual loans. Securities available for sale are reflected in the following table at amortized cost. Average Balances, Interest Income and Interest Expense, and Rates Average Income/ Yield/ Average Income/ Yield/ (Dollars in thousands) Balance Expense Rate Balance Expense Rate Interest-earning assets: Loans receivable $ $ % $ $ % Securities available for sale % % Federal funds sold 4 % 6 % Deposits with other banks % % Total interest-earning assets % % Non-interest earning assets TOTAL ASSETS $ $ Interest-bearing liabilities: Demand, interest-bearing $ $
